Citation Nr: 0814401	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim of service connection for a heart 
disability and reopened and denied the veteran's claim of 
service connection for an acquired psychiatric disorder.  


FINDINGS OF FACT

1.  The claim for service connection for a heart disability 
was previously denied in a September 1972 RO decision.  The 
veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
September 1972 relating to service connection for a heart 
disability is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The claim for service connection for an acquired 
psychiatric disorder was previously denied in an October 1978 
Board decision.  The veteran did not appeal that decision.  

4.  Evidence received since the last final decision in 
October 1978 relating to service connection for an acquired 
psychiatric disorder is new and raises a reasonable 
possibility of substantiating the claim.  

5.  The veteran's diagnosed psychiatric disorders (depressive 
neurosis, generalized anxiety disorder, schizophrenia, 
agoraphobia, post-traumatic stress disorder) first manifested 
many years after service and are not shown to be related to 
his service or to any incident therein. 


CONCLUSIONS OF LAW

1.  The September 1972 RO decision that denied service 
connection for a heart disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a heart disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007). 

3.  The October 1978 Board decision that denied service 
connection for an acquired psychiatric disorder is final.  
New and material evidence has been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2007).  

4.  The veteran's current psychiatric disorders were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a May 1972 rating decision, the RO denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  In a September 1972 rating decision, the RO denied 
the veteran's claim for service connection for a heart 
disability.  The Board declined to reopen the claim for 
service connection for an acquired psychiatric disorder in 
October 1978.  Most recently, in March 2006, the RO declined 
to reopen the claim for service connection for a heart 
disability but reopened the claim for service connection for 
an acquired psychiatric disorder and then denied it on the 
merits.  While the RO already determined whether new and 
material evidence had been submitted to reopen the veteran's 
claims for service connection for a heart disability and an 
acquired psychiatric disorder, the Board must still consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in September 1972, the RO denied the 
veteran's claim for service connection for a heart 
disability.  In a decision dated in October 1978, the Board 
denied the veteran's claim for service connection for an 
acquired psychiatric disorder.  The veteran did not appeal 
these decisions.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the September 1972 RO decision and the October 1978 Board 
decision became final because the appellant did not file 
timely appeals.  

The claims for entitlement to service connection for a heart 
disability and an acquired psychiatric disorder may be 
reopened if new and material evidence is submitted for the 
claims.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claims for 
service connection for a heart disability and an acquired 
psychiatric disorder in September 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  


1.  Heart Disability 

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
the veteran's statements.  The RO found that there was no 
evidence of a current disability, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for a heart disability in September 2005.  The 
Board finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claims.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA and private 
medical records dated from February 1988 to April 2006.  
These records show that the veteran received intermittent 
treatment for dyslipidemia, left leg pain, colon polyps, 
hypertriglyceridemia, generalized anxiety disorder, 
schizophrenia, agoraphobia, PTSD, and rule out major 
depressive disorder with psychosis.  There is no evidence of 
any diagnosis of a heart disability.  

Other newly submitted evidence includes a February 2006 VA 
examination.  The VA examiner diagnosed the veteran with 
asymptomatic colonic polyposis by record, left hip arthralgia 
without evidence of pathology, hypertriglyceridemia, and 
generalized anxiety disorder.  There was no diagnosis of a 
heart disability.  

Newly submitted evidence also includes January 1988 lay 
statements from the veteran's former fellow soldiers.  These 
statements show, in pertinent part, that the veteran suffered 
from symptoms of depression, anxiety, and sleep difficulty 
during service.  The lay statements do not reveal that the 
veteran suffered from any current symptoms of a heart 
disability.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a heart disability.  Although the additionally submitted 
medical records, VA examination, and lay statements are new, 
in the sense that they were not previously considered by 
agency decisionmakers, they are not material.  The records 
and examination do not reflect current diagnoses of or 
treatment for a heart disability.  The lay statements also do 
not show that the veteran suffered from symptoms of a heart 
disability.  Accordingly, the evidence does not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for a heart disability cannot be reopened 
on the basis of this evidence.  38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in September 1972, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a heart disability 
since the September 1972 rating decision because no competent 
evidence has been submitted showing any current disability.  
Thus, the claim for service connection for a heart disability 
is not reopened and the benefits sought on appeal remain 
denied.  

2.  Acquired Psychiatric Disorder 

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records, and 
the veteran's statements.  The RO found that there was no 
evidence that the disability was incurred during active 
service, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for an acquired psychiatric disorder in September 
2005.  The Board finds that the evidence received since the 
last final decision is new and raises a reasonable 
possibility of substantiating the veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted a September 2005 letter 
from a private physician.  The physician stated that the 
veteran had been in excellent health when inducted into the 
military but began treatment for psychiatric problems in 
1970.  She reported that he had been diagnosed with 
schizophrenia, agoraphobia, and anxiety disorder and opined 
that the veteran's psychiatric conditions most probably than 
not started during military service.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
an acquired psychiatric disorder.  The claim was previously 
denied because there was no evidence that the disability was 
incurred in or aggravated during active service.  The veteran 
has submitted evidence showing that his psychiatric disorder 
was incurred during active service.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for an 
acquired psychiatric disorder is reopened.  38 C.F.R. 
§ 3.156(a).  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis, as 
addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Acquired Psychiatric Disorder 

The veteran's service medical records are negative for any 
complaints of or treatment for a psychiatric disorder.  On 
separation examination in April 1970, the veteran made no 
psychiatric complaints, and his psychiatric system was found 
to be within normal limits.  Since there were no recorded 
complaints of symptoms of an acquired psychiatric disorder 
during approximately two years of service and the veteran's 
psychiatric system was found to have no abnormalities on 
examination at separation, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.303(b).  The 
first post-service evidence of an acquired psychiatric 
disorder is a February 1971 VA medical report where the 
veteran was diagnosed with an active psychosis.  In a 
December 1971 VA examination, the veteran was diagnosed with 
mild to moderate depressive neurosis.  A March 1972 expert 
opinion found that the February 1971 diagnosis of an active 
psychosis was ambivalent in its context and was not made by a 
psychiatrist.  The opinion found that there was no evidence 
of psychotic ideas or a thought disorder, and that the 
veteran's symptoms were that of a neurosis.  Upon review of 
the claims file, the expert concluded that based on the 
existing symptoms and the fact that the December 1971 
diagnosis had taken into consideration the February 1971 
medical report, the veteran's correct diagnosis was that of 
depressive neurosis.  

The veteran submitted January 1988 lay statements from 
friends who served with him in the military.  The friends 
stated that they had served with the veteran during active 
service and had observed him being depressed on many 
occasions.  They reported that he sometimes isolated himself 
from others and did not sleep well at night.  They stated 
that he did not see a doctor about his problems because he 
had a fear of going to the doctors.  

In a February 1988 social worker report, the social worker 
reported that the veteran's emotional and nervous instability 
started when he observed a military tank crush and disfigure 
three of his companions during active duty.  The social 
worker stated that the veteran's companions observed him 
acting depressed, isolating himself, and not sleeping well at 
night.  He reported that the veteran had been receiving 
treatment for his psychiatric condition since February 1971.  
He asserted that the veteran's psychiatric condition had 
affected his wife emotionally to the point where she also 
required medical treatment.  He further reported that the 
veteran missed a lot of work due to his nervous condition and 
had problems with his co-workers.  He opined that the veteran 
needed continued medical treatment for his condition.  

VA medical records dated from September 2004 to May 2005 
show, in pertinent part, that the veteran received 
intermittent treatment for generalized anxiety disorder.  

A September 2005 letter from a private physician stated that 
the veteran had been in excellent health when inducted into 
the military but began treatment for psychiatric problems in 
1970.  She reported that he had been diagnosed with and 
treated for schizophrenia, agoraphobia, and anxiety disorder 
and opined that the veteran's psychiatric conditions most 
probably than not started during military service.  
 
Social Security Administration disability records dated from 
January 2006 to April 2006 show that the veteran had 
diagnoses of undifferentiated chronic schizophrenic reaction 
with severe paranoid traits, chronic generalized anxiety 
disorder, chronic post-traumatic stress disorder, and rule 
out major depression disorder with psychosis. 

On VA examination in February 2006, the veteran complained of 
suffering from irritability, insomnia, inability to 
concentrate, anxiety, restlessness, and tension.  He reported 
being excessively anxious and worried about many things.  He 
did not report any psychotic symptoms or cognitive symptoms.  
Examination revealed appropriate dress and adequate hygiene.  
The veteran was spontaneous, cooperative, and established eye 
contact with the examiner.  He was alert and in contact with 
reality, and there was no evidence of psychomotor retardation 
or agitation.  His thought process was coherent and logical, 
and there was no looseness of association or disorganized 
speech.  There was no evidence of delusions, hallucinations, 
phobias, obsessions, panic attacks, or suicidal ideas.  His 
mood was anxious, and his affect was broad and appropriate.  
He was oriented in three spheres and had intact memory, 
normal abstraction capacity, good judgment, and fair insight.  
The examiner reviewed the veteran's electronic medical 
records and diagnosed him with generalized anxiety disorder.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).   

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place minimal probative value on the 
September 2005 medical opinion from the private physician.  
While the physician related the veteran's psychiatric 
conditions to his period of active service, the opinion 
appears to have been based primarily upon a history provided 
by the veteran, rather than upon a review of the evidence of 
record.  The filtering of the veteran's account of his 
military service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the 
Board finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current psychiatric condition was related to his period of 
active service.  If the examiner does not provide a rationale 
for the opinion, this weighs against the probative value of 
the opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  
  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between an acquired psychiatric disorder 
and military service.  In addition, there was no competent 
diagnosis of a psychosis made within one year of separation, 
so presumptive service connection for an acquired psychiatric 
disorder is not warranted.  

The veteran and his friends contend that his current acquired 
psychiatric disorder is related to his active service.  
However, as laypersons, they are not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran and his friends are competent 
to give evidence about what they experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The preponderance of the medical evidence weighs against a 
finding that the veteran's acquired psychiatric disorder 
developed in service.  Therefore, the Board concludes that 
the current psychiatric disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2005 and March 
2006; a rating decision in March 2006; a statement of the 
case in May 2006; and a supplemental statement of the case in 
June 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for a heart disability is denied.

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  To that extent only the claim is allowed.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


